Citation Nr: 0734579	
Decision Date: 11/02/07    Archive Date: 11/19/07

DOCKET NO.  05-03 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, diagnosed as schizophrenia.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel




INTRODUCTION

The veteran had active service from August 1965 to July 1967.

This appeal arose before the Board of Veterans' Appeals 
(Board) from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied entitlement to the requested benefit.  The 
veteran testified before the undersigned Veterans Law Judge 
at a Travel Board hearing at the RO in June 2007.  A 
transcript is of record in the claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.


REMAND

The veteran has requested that service connection be awarded 
for an acquired psychiatric disorder.  He has stated his 
belief that this disorder is directly related to his period 
of service.  

The record indicates, and the veteran has testified, that he 
has been in receipt of Social Security Administration (SSA) 
disability benefits since 1986.  Despite this evidence, there 
is no indication that SSA has been contacted in order to 
obtain these records. VA's duty to assist requires obtaining 
a copy of the decision and the supporting medical records 
upon which an SSA award was based.  See Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  Because such records may 
be useful in adjudicating the veteran's claim, the Board 
finds that an effort should be made to obtain them.

Accordingly, the case is REMANDED for the following action:

Contact SSA and request all records relied 
upon in awarding the veteran SSA 
disability benefits.  A copy of any 
Administrative Law Judge's decision, if 
done, should also be obtained.  Document 
all efforts to obtain those records.  If 
no records are available, it must be so 
stated, in writing, for the record.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2007).


